Houghton, J. (dissenting):
I think the facts proved upon the trial justified the verdict in favor of the plaintiff and that it should not be disturbed. I also think there were no errors committed upon the trial which require a reversal of the judgment.
The scaffolding upon which the plaintiff was directed by the defendant to work clearly came within the provisions of section 18 of the Labor Law. Great height is not a necessary element of a scaffold. The mill was under construction and necessary crossbeams were being put in place. The defendant knew that heavy work must be done upon the scaffold and knew, of course, the peculiar manner in which the legs of the jacks upon which the scaffolding planks must be laid were held in place. There is no dispute that the scaffolding collapsed because the clamp pulled off from the header, thus taking away the support of the legs.
If the mere fact that the scaffolding broke is not alone enough to establish prima facie negligence on the part of the defendant, the jury were amply justified in saying that a scaffolding supported by adjustable jacks, the legs of which were held in place only by the teeth of clamps pressed into yielding wood, was wholly inadequate and unsuitable for the support of material and men engaged in heavy work.
There were only two,ways, therefore, by which the defendant could avoid compensating the plaintiff for the injuries which he received, one by showing that the jacks could be adjusted in a way to make them safe for heavy work and that *780the plaintiff or his co-worker adjusted them in a careless and improper manner, and the other that the plaintiff had reason to know that the contrivance was unsafe and assumed the risk of its collapsing.
Under the facts proven both of these defenses were questions for the jury and not for the court to determine. I think the jury passed upon them properly, but whether they did or not there' is no such preponderance of evidence in favor of the defendant as authorizes this court to interfere with the verdict Which they gave.
Little importance, it seems to me, should be attached to the fact that the plaintiff estimated differently in his testimony upon the various trials the angle at which the legs were adjusted on the occasion of the accident. Even one accustomed to measure distances by the eye might well be mistaken as to the length of the base of a triangle, and on reflection might make it more or less.
The prevailing opinion lays stress upon the fact that the legs were adjusted out of perpendicular fifteen to eighteen inches.' The witness Cooper, who was called by the defendant because he had had much experience with these jacks, which were set up in the court room while the trial was in progress to illustrate the situation to the jury, and were claimed to be adjusted in substantially the same position as when they collapsed, testified: “ We would set them out a little more. I put them in a slanting position when they were used by me, because you have to put them the same as saw horses, so they will not rock. You put them the same as you would any horses. I put them but a little more distance may be • than you see them here. We put them a little more than that. The more you get them out the stiffer it is. ” It appears, therefore, that the plaintiff set the legs not at too great a slant, but substantially as they ought to have been set. Even if the plaintiff on the first trial said that they might have been only four inches out of perpendicular, the defendant cannot avail itself of that bit of evidence to say ' that when he put them out fifteen or eighteen inches from perpendicular he put them out too much, because they ought to have been out that distance and they were not effective unless they were so placed. It is perfectly apparent that the legs must *781be at a slant, and that they could not be perpendicular because if they were the slightest movement of a workman would cause them to fall. Of course if the legs were perpendicular or substantially so there would be less strain on the clamp; but it was impractical to use them in that position, and the purpose of the clamp was to hold the legs in a slanting position.
Nor was the plaintiff at fault because he took the jacks apart and moved them to the place where they were to be used and set them up again. They were kept around the mill because they were a handy contrivance, light, and could be easily taken apart and moved. They could be set up to make a long scaffolding or a short one, and it manifestly was the ordinary thing to take them apart and set them up again when they were to be used in a different place from where they chanced to stand, instead of shoving them bodily to the new position.
While the plaintiff was a carpenter he was not accustomed to use these jacks. They were painters’ jacks, and there is no contradiction of his testimony that he never used them but once prior to the time he was engaged in the work at which he was injured. To be sure, because of his trade he ought to have more knowledge with respect to scaffolding and horses and jacks in general than a man engaged in some other occupation. He testified, and his co-worker also testified,' that the clamps were screwed up tight. The jury heard both of them testify and saw their demeanor. After the accident the header upon which the clamps were screwed showed that the teeth had pulled off and not that they had not been set in the wood, but that they had once been set in and pulled out. The situation itself shows that they must have been set in when the scaffolding was erected because work, and heavy work, was done on them for some hours immediately after they were set up. If the clamps had not been screwed up the contrivance would have collapsed - immediately on weight being put upon it. It finally gave way from the jar of working and placing of heavy material upon it, as it well might be expected to do. Under the facts proven the jury was entirely justified in saying that neither the plaintiff nor his co-worker was negligent in erecting the scaffolding or adjusting the clamps.
The jury was also justified in saying that there was no risk *782which the plaintiff knew of and assumed in using the scaffolding which the defendant told him to use and which it furnished him for the purpose of using.
The two defenses which might exonerate the defendant from liability were repudiated by the verdict of the jury, and, I think, properly so.
It only remains to be considered whether there was any error in the exclusion of evidence which calls for a reversal of the judgment. .
As an original proposition I should have some hesitancy in saying that it was not competent for the defendant to prove that it had reason to believe that the scaffolding which fell and the jacks which supported it were proper and safe because they had been used for heavier loads on previous occasions and had sustained the weight and had not collapsed. It would seem, however, .that under the Labor Law a master is not exonerated by showing that he had reason to believe that a scaffolding was safe, that it was constructed of material that appeared to be safe, or that it was the kind ordinarily used. In other words, as I read the decisions interpreting section 18 of the Labor Law,, they are to the effect that the absolute duty is imposed upon the master to furnish a scaffolding which will not break, and that if it does break he is liable to his servant for the consequences irrespective of the care with which he, the master, constructed it or of the supposed proper material which he selected and with which it was made. Formerly section 18 of the Labor Law (Laws of 1885, chap. 314, §.l) provided that the master should not “ knowingly or negligently ” furnish an unsafe scaffolding, but those words are omitted from the present law. (See Laws of 1885, chap. 314, § 1, as amd. by Laws of 1891, chap. 214; Labor Law [Gen. Laws, chap. 32; Laws of 1897, chap. 415], § 18; Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], § 18, as amd. by Laws of 1911, chap. 693.) The change in the law is commented upon in Caddy v. Interborough Rapid Transit Co. (195 N. Y. 415, 419), where it was said that it was “ the obvious purpose of the Legislature [in amending the law] to impose upon the employer the affirmative and imperative duty to furnish to his employees stagings and scaffoldings for certain purposes that *783are safe, suitable and proper, regardless of the employer’s knowledge or negligence in the matter. This is absolute and unequivocal. Whenever a scaffold is furnished, or caused to be furnished, by an employer to be used in erecting, repairing, altering or painting a house, building or structure, it must be safe, suitable and proper, or the employer is liable.” In Stewart v. Ferguson (164 N. Y. 553), which was the first case in which the difference in the statutes was pointed out, it was held. that where a scaffold provided by the master for a servant’s use falls, and no other cause of the fall is ascertained except as inferred from the fall itself, the fall is prima facie evidence of the negligence of the master. In Gombert v. McKay (201 N. Y. 27) this provision of the Labor Law was ■under consideration and the court says: “The statute broadens •in a substantial and important degree the liability of the class of employers designated by it. It, in terms, absolutely forbids those employers to furnish or operate, or cause to be furnished or operated, any apparatus therein mentioned of the character and quality described by it. It, in its effect, provides that any employer who either personally or by another furnishes for the performance of any named labor a forbidden article shall be responsible therefor. The duty of the employer created by it is personal, incapable of delegation and unaffected by caution and discrimination in selecting employees for their prudence and competency.”
This latter case, although impliedly holding that where the scaffolding fell the employer had no defense based upon the ground that he used good material or employed a competent and capable servant to erect it, explicitly held only that the employer still had the common-law defense of negligence on the part of the servant who erected it and used it, and also the defense that the servant took the risk of using what he had himself erected.
The Appellate Division of the Fourth Department in Smith v. Variety Iron & Steel Works Co. (147 App. Div. 242) labored with the question, and, by a divided court, held that it was no defense for a master to prove that the defect which caused the scaffold to fall was hidden and not discoverable by any reasonable inspection.
*784The effect of these decisions seems to be that where a master furnishes a scaffold, he becomes an insurer that it will not' break, and' he cannot' escape liability when it does break by showing that it was erected in the most approved manner by competent men with material which appeared to be suitable, sound and proper.
If this lie the law, then it was wholly immaterial for the defendant to prove that the jacks in question had formerly stood a greater strain than they were called upon to bear when the plaintiff was injured, or that they had been used repeatedly in various kinds of work prior to the occasion when they collapsed, for none of these things would relieve it from liability for their breaking. The only possible'ground upon which the evidence could have been material was that it was a safe and proper contrivance when the clamps were properly screwed into the header, and that, therefore, the plaintiff must have failed properly to screw them in on the occasion in question else they would not have pulled out.
Assuming that the evidence was proper for this purpose, the very witness by which the defendant sought to prove these facts testifies that the header into which the clamps must be screwed was often changed: He says: “I do not think we ever used the same header twice. ” The test which this witness made after the accident and concerning which the learned trial court refused to let him testify, and of which the defendant complains, was not made with the same header that was in use when the accident occurred. On examination by the court he says: “It was the same size but I do not think the same one. It was not the same timber.” Thereupon the court excludéd' his testimony as to the weight which he put upon the jacks' and which they held up under such circumstances. Of course, timber of the same variety varies in hardness and textile strength. While these headers were all of spruce two-inch plank, one plank may have been soft and the other may have been hard; the one pull out easily and the other resist force.- ' The same is true with respect to the other evidence offered by this witness and which it is claimed "to have been error to" exclude. In none of the questions put to the witness which the court excluded is it claimed or proven *785that the same header was in the jacks that was in at the time the accident occurred. The court, therefore, properly excluded evidence of prior use and prior screwing of clamps into the header because the conditions were not the same and the header was not the same.
This same vice with respect to the evidence exists even if the defendant was not obliged at all hazards to furnish a scaffolding which would not break, and if it was a defense to it to show that it appeared to be suitable because it had been used on previous occasions for various kinds of work with heavier loads and did not break. Even if that were a defense under the provisions of the Labor Law, which as we have pointed out it does not seem to he, the conditions must have been the same, which confessedly they were not.
On all the questions, therefore, I think the judgment and order should not he reversed but should be affirmed.
Betts, J., concurred.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.